Title: Enclosure: Louis Guillaume Otto to Thomas Jefferson, 13 December 1790
From: Otto, Louis Guillaume
To: Jefferson, Thomas


EnclosureLouis Guillaume Otto to Thomas Jefferson

À Philadelphie le 13e. Decembre 1790.

Le Soussigné, Chargé des Affaires de France a reçu l’Ordre exprès de sa Cour de representer aux Etats Unis que l’Acte passé par le  Congrès le 20e. Juillet 1789, et renouvellé le 20e. Juillet de l’Année courante, qui impose un Droit de Tonnage extraordinaire sur les Bâimens etrangers, sans en excepter les Navires François, est directement contraire à l’Esprit et au But du Traité de Commerce qui lie les deux Nations, et dont Sa Majesté a non seulement scrupuleusement observé la Teneur, mais dont Elle a etendu les Avantages par plusieurs Règlemens très favorables au Commerce et à la Navigation des Etats Unis
Par l’Article 5e. de ce Traité les Citoyens de ces Etats sont declarés exempts du Droit de Tonnage imposé en France sur les Bâtimens etrangers, et ils ne sont assujettis à ce Droit que pour le petit Cabotage; on a reservé au Congrès la Faculté d’etablir un Droit equivalent à ce dernier; Stipulation fondée sur l’Etat où etoient les Choses en Amérique lors de la Signature du Traité; il n’existoit à cette Epoque aucun Droit de Tonnage dans les Etats Unis.
Il est evident que c’est la non-existence de ce Droit et le Motif d’une parfaite Reciprocité stipulée dans le Préambule du Traité qui ont déterminé le Roi à accorder l’Exemption contenue dans l’Article 5e.; et une Preuve que le Congrès n’avoit point l’Intention de porter atteinte à cette Reciprocité, c’est qu’il s’est borné à se reserver la Faculté d’etablir sur le petit Cabotage un Droit equivalent a celui qui se perçoit en France. Cette Reserve auroit été completement inutile, si aux Termes du Traité le Congrès s’etoit cru en Liberté de mettre un Droit de Tonnage quelconque sur les Bâtimens François.
Le Soussigné a l’Honneur d’observer que cette Atteinte portée à l’Article 5e. du Traité de Commerce auroit pu autoriser Sa Majesté à modifier proportionellement les Faveurs accordées par le même Article à la Navigation Américaine, mais le Roi, toujours Fidèle à ses principes d’Amitié et d’Attachement pour les Etats Unis, et voulant confirmer de plus en plus les Liaisons qui subsistent si heureusement entre la Nation Françoise et ces Etats, a trouvé plus conforme à ces Vues d’ordonner au Soussigné de faire des Representations à ce Sujet, et de demander en faveur des Navires François une Modification de l’Acte qui impose un Droit de Tonnage extraordinaire sur les Bâtimens etrangers. Sa Majesté ne doute pas que les Etats Unis ne reconnoissent la Justice de cette Reclamation et ne soient disposés à remettre les choses sur le Pied où elles etoient lors de la Signature du Traité du 6e. Fevr. 1778

L. G. Otto

